o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date conex-132268-14 uil the honorable bob goodlatte main street suite lynchburg va dear congressman goodlatte i am responding to your inquiry dated date on behalf of your constituent --------------------- ----- she wrote about the income_tax exclusion for a minister’s rental allowance in an e-mail to your office ------------- stated for years the -----------------------church has had an arrangement with the irs retired pastors can deduct their home expenses prior to taxes ie mortgage utilities repairs etc ------------- further stated that she worked for seven years as a ---------- ------------church pastor that she has used the tax exclusion since she retired in and that she got notification that the irs is challenging this rule and it’s in the courts the following is general information about the minister’s rental allowance exclusion which we hope will be helpful to ------------- a minister may exclude rental allowance paid as part of compensation to the extent the minister uses it to rent or provide a home and to the extent the allowance does not exceed the fair rental value of the home including furnishings and utilities sec_107 of the internal_revenue_code the code a retired minister may exclude rental allowance paid as part of compensation_for past services to the extent the minister uses it for expenses directly related to providing a home revenue_ruling 1963_2_cb_79 and revrul_75_22 c b to qualify for the income_tax exclusion an individual must be a minister a minister is authorized to administer sacraments preach and conduct worship services in addition the conex-132268-14 minister must be licensed commissioned or ordained sec_1_107-1 and sec_1_1402_c_-5 of the treasury regulations the amount of the rental allowance must be designated pursuant to official action taken by the employing church or other qualified_organization before the payment is made sec_1 b of the income_tax regulations --------------stated that she received information that we are challenging the minister’s rental allowance rules however we are not challenging the rules on rental allowances for ministers to the contrary the government is defending the rental allowance in litigation that challenges the constitutionality of the code provision in that litigation the united_states district_court for the western district of wisconsin ruled that the rental allowance is an unconstitutional violation of the establishment clause and enjoined its enforcement finding that it provides a benefit to religious persons that it does not give to others see 983_fsupp2d_1051 w d wis the district court’s order enjoining the irs from enforcing the code provision only applies to the western district of wisconsin and it is effective only at the conclusion of any appeals the government files the government appealed to the united_states court_of_appeals for the seventh circuit docket no the court held oral arguments on date if a minister or retired minister satisfies the requirements for the rental allowance exclusion he or she may exclude the amounts used for housing for income_tax purposes i hope this information is helpful if you need further information please contact me or ------------------- ------------ at ----- ------------ sincerely paul j carlino chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities o f f i c e o f c h i e f c o u n s e l conex-132268-14 uil department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date the honorable bob goodlatte member u s house of representatives main street suite lynchburg va attention ------------------------- dear congressman goodlatte i am responding to your inquiry dated date on behalf of your constituent ------------------ she had a follow-up question to our response dated date about the income_tax exclusion for a minister’s housing allowance sec_107 of the internal_revenue_code code provides that in the case of a minister_of_the_gospel gross_income does not include the rental value of a home including utilities furnished to him or her as a part of his compensation the rental allowance paid to him or her as part of his or her compensation to the extent such allowance is used by him or her to rent or otherwise provide a home the minister is not required to actually rent a home if a minister or retired minister satisfies the requirements for the housing allowance exclusion he or she may exclude the amounts actually used for housing from income for federal_income_tax purposes again for ----------------reference below is general information about the minister’s housing allowance exclusion a minister may exclude rental allowance paid as part of compensation to the extent the minister uses it to rent or provide a home and to the extent the allowance does not exceed the fair rental value of the home including furnishings and utilities sec_107 of the internal_revenue_code the code a retired minister may exclude a housing allowance paid as part of compensation_for past services to the extent the minister uses it for expenses directly related to providing a home revenue_ruling 1963_2_cb_79 and revrul_75_22 c b conex-132268-14 to qualify for the income_tax exclusion an individual must be a minister a minister is authorized to administer sacraments preach and conduct worship services in addition the minister must be licensed commissioned or ordained sec_1_107-1 and sec_1_1402_c_-5 of the treasury regulations the amount of the allowance must be designated pursuant to official action taken by the employing church or other qualified_organization before the payment is made sec_1_107-1 of the treasury regulations i hope this information is helpful if you need further information please contact me or -------------------------- at ----- ------------ sincerely paul j carlino chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
